Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application No. 16/494,031 filed 09/13/2019 is in response to Applicant’s request for continued examination, RCE, filed 04/14/2022. Applicant’s response is under full consideration. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2022 has been entered.
Claims 1, 3-11 are currently pending in this application, and all the claims are under full consideration. This application is in condition for allowance.
Allowed Claims
Claims 1, 3-11 are allowed over prior art of record. 
Reason for Allowance
The following is an examiner’s statement of reason for allowance. 
The instant invention is directed towards a battery module comprising a cell assembly of plurality of secondary batteries, a module housing comprising of side walls and end frame, the end frame comprising of body frame, a coupling plate that is a separate piece from the body frame and is configured such that one portion of it is combined and fitted to at least one side walls of the frame body, and the other side portion is coupled to a front end portion or rear end portion of the module housing. The coupling plate comprise of a body portion combined and fitted to one side of the body frame, a stepped portion with respect to the body portion and extending from a side end portion of the body portion to be adhered to an inner surface of the module housing, and a connection portion connecting the body portion and the stepped portion, wherein the body portion and stepped portion are parallel to each other, and the connection portion perpendicular to both. The invention is also directed to a battery pack of the battery module.  
The closest prior art of record is Lee et al. (U.S. PG Publication 2018/0138565) and Cao (U.S. PG Publication 2018/0212212). 
Lee discloses a battery module comprising cell assembly of plurality of secondary cells, a module housing defined by multiple plates, and a front cover which has a plate like shape, and left and right ends, and the left and right ends extent from the outer circumference of the plate like shape of the front cover. The front cover has a coupling plate fixed to the left and right ends and coupled to the front end and rear end of the module housing defined by the multiple plates. Lee, however, does not disclose a separate coupling plate having the claimed features of a body portion, a stepped portion and a connection portion connecting the body portion and the stepped portion, and where the body portion and the stepped portion are parallel to each other, and the connection portion is perpendicular to both the body portion and the stepped portion. 
Cao discloses battery module and end plate of the battery module, the end plate comprises of a body and connecting plates connected to edges of the end plate edge, and the end plate is fixedly connected to the side plate of the battery module through the connecting plates. The connecting plates are separate pieces from the end plate. Cao, however, does not disclose the connecting plate having the claimed features of a body portion, a stepped portion and a connection portion connecting the body portion and the stepped portion, and where the body portion and the stepped portion are parallel to each other, and the connection portion is perpendicular to both the body portion and the stepped portion.
The pertinent reference of the prior art of record fails to teach all the limitations of the claimed invention. Thus, the limitations are not disclosed or rendered obvious by the teaching of the prior art. Further search of the art also failed to produce any new art that anticipates or renders obvious the instant invention. Therefore claims 1, 3-11 are allowed over prior art of record.
The scope of the allowed claims is defined by the specific language recited by the allowed claims. Furthermore, patentability is attributed to the claims taken as a whole. And the statement of reasons for allowance may not be interpreted as defining or otherwise limiting the claims in a manner inconsistent with the claim language itself, and applicable law.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722